ANSTEAD, Chief Judge,
specially concurring:
I concur in the affirmance of the trial court’s entry of a final judgment of forfeiture due to the appellants’ failure to properly respond to the order to show cause previously issued by the trial court. The order to show cause expressly noticed the appellants that they must respond to the order in writing within twenty days or suffer a default. This court has approved that procedure in In re: Forfeiture of Approximately $.'48,900.00 U.S. Currency, 432 So.2d 1382 (Fla. 4th DCA 1983). Despite that notice the appellants failed to timely respond or to show good cause for failing to properly respond, and I agree that the trial court thereafter acted within its authority in directing forfeiture.